Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Agreement was met with applicant’s representative on 22 Feb. 2021.
The application has been amended as follows: 
Please change the claims as follows: 

Change claim 1 to: A power supply circuit for fiber laser oscillator use, comprising:
	a power supply unit physically containing a plurality of power supply circuits that are connected to a plurality of laser cavities of a laser diode module, the laser diode module being configured to provide a plurality of laser lights to a beam combiner that combines the plurality of laser lights into combined laser light and provides the combined laser light to a laser machining head; and
	a rectifier circuit unit, separate and distinct from the power supply unit, water cooled, and physically containing rectifier circuitry configured to receive an input voltage having a particular value and provide an output voltage to the power supply unit based on the input voltage, such that the power supply unit is configured to power the laser diode module via the power supply circuits, based on the output voltage received from the rectifier circuit unit, to cause the laser diode module to generate the laser lights.

Cancel claim 9.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.  
Claims 1-8; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1: a plurality of power supply circuits that are connected to a plurality of laser cavities of a laser diode module, the laser diode module being configured to provide a plurality of laser lights to a beam combiner that combines the plurality of laser lights into combined laser light and provides the combined laser light to a laser machining head; and a rectifier circuit unit, separate and distinct from the power supply unit, water cooled, and physically containing rectifier circuitry configured to receive an input voltage having a particular value and provide an output voltage to the power supply unit based on the input voltage, such that the power supply unit is configured to power the laser diode module via the power supply circuits, based on the output voltage received from the rectifier circuit unit, to cause the laser diode module to generate the laser lights.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0193119 by Broger teaches beam combining but does not teach the water cooled rectifier as required by the independent claim.
US 2018/0366915 by Zilkie teaches beam combining but does not teach the water cooled rectifier as required by the independent claim.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571) 270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PETER M NOVAK/Primary Examiner, Art Unit 2839